t c memo united_states tax_court howard and linda levine petitioners v commissioner of internal revenue respondent docket no filed date stuart be abrams for petitioners rosemarie d camacho for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners’ federal_income_tax liabilities and penalties as follows fraud_penalty year deficiency sec_6663 s big_number sdollar_figure big_number big_number big_number big_number big_number big_number - - after settlement the only issue for decision’ is whether petitioner howard levine is liable for the fraud penalties for and hereinafter references to petitioner in the singular are to howard levine unless otherwise indicated all references to sections are to the internal_revenue_code and all references to rules are to the tax_court rules_of_practice and procedure findings_of_fact at the time they filed their petition herein petitioners resided in dix hills new york during through petitioner worked for his father’s accounting firm as a bookkeeper and tax_return_preparer and due to the fact that petitioner linda levine was unable to be present to testify at the partial trial held on date we have reserved for decision whether petitioner linda levine qualifies for relief from liability under sec_6015 for the federal_income_tax deficiencies and the fraud penalties under sec_6663 that respondent determined against petitioners regarding their joint federal_income_tax returns for through with regard to petitioner howard levine’s liability for the fraud_penalty is established as a result of petitioner’s guilty plea to criminal_tax_evasion under sec_7201 for the same year in the alternative to the fraud penalties determined by respondent respondent for each year also determined against petitioners late filing additions to tax and negligence penalties petitioner sold insurance and alarm systems petitioner does not have a college degree during these same years petitioner also performed bookkeeping and tax_return preparation services for his own clients on date petitioner applied for an automobile loan on the loan application petitioner indicated that his annual income was dollar_figure during through petitioner did not maintain books_and_records relating to any of his income-producing activities during through mrs levine worked part-time ina department store for years prior to petitioners timely filed their federal_income_tax returns for through petitioners did not timely file with respondent their federal_income_tax returns that were due nor did petitioners make any payments of estimated federal income taxes in january of petitioner was contacted by respondent’s revenue_agent about petitioners’ unfiled through federal_income_tax returns respondent’s revenue_agent who talked to petitioner in january of testified herein that during that conversation petitioner falsely stated that he already had filed his through federal_income_tax returns petitioner contends that the testimony of respondent’s revenue_agent should be stricken and excluded from the evidence herein continued - on date petitioner met with respondent’s special agents and was advised that he and his wife were under investigation for possible criminal violation of the federal_income_tax laws regarding their failure_to_file federal_income_tax returns for through at that meeting petitioner represented falsely to respondent’s representatives that he was a college graduate anda c p a on date petitioners filed late their joint federal_income_tax returns for and continued the basis for petitioner’s contention is that during a subsequent criminal tax prosecution of petitioner the government did not give to petitioner a copy of the revenue agent’s written summary of the statement petitioner had made during the date conversation with the revenue_agent petitioner alleges that the government’s failure during the criminal proceeding to produce to petitioner this document constitutes a violation of fed r crim p a a and that we should exercise our discretion in this civil tax proceeding to exclude the testimony of the revenue_agent petitioner notes that in appropriate circumstances courts may exclude in civil proceedings evidence where the evidence was obtained in violation of an individual’s fourth_amendment rights see 689_f2d_307 2d cir affg 74_tc_14 96_tc_184 in this case we decline to apply the exclusionary rule to the revenue agent’s testimony fed r crim p is intended to encourage full discovery and eliminate unfair surprise at trial because petitioner pled guilty there was no criminal trial any prejudice to petitioner’s plea negotiations that occurred as a result of petitioner’s failure to receive the revenue agent’s summary of petitioner’s date statements should have been dealt with in the criminal proceedings prior to the trial herein petitioner was advised of the substance of the revenue agent’s testimony and petitioner had ample time to prepare for that testimony the revenue agent’s testimony is admissible - - on their late-filed joint federal_income_tax returns petitioners reported schedule c profit or loss from business income and form_1099 income relating to petitioner’s work as a bookkeeper and tax_return_preparer for his father’s accounting firm and relating to petitioner’s work as a seller of insurance and alarm systems petitioners did not report on the above late-filed joint federal_income_tax returns income petitioner had received for bookkeeping and tax_return preparation services petitioner had rendered for his own clients petitioners made no payments with the above late-filed tax returns on audit for through utilizing specific items of income that had been deposited by petitioner into bank accounts the existence of which accounts petitioner had not disclosed to respondent’s representatives respondent determined that petitioners had not reported on the above federal_income_tax returns the income petitioner had received from the bookkeeping and tax_return preparation services petitioner had rendered for his own clients the schedule below reflects the total net business income reported on petitioners’ joint federal_income_tax returns for and as late filed on date the income that was earned by petitioner for bookkeeping and tax -- - return preparation services that was not reported on petitioners’ late-filed federal_income_tax returns and petitioners’ total corrected net business income for each year as well as petitioners’ federal_income_tax liabilities as reported respondent made no adjustments to the expenses claimed on petitioners’ late-filed joint federal_income_tax returns and petitioners have submitted no credible_evidence as to their entitlement to additional expenses net business tax income reported omitted corrected liability year on return income net business income reported dollar_figure s big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number on date petitioner pled guilty in federal district_court to one count of a four-count felony indictment under sec_7201 for income_tax evasion relating to petitioners’ federal_income_tax returns for through petitioner’s guilty plea related to due to settlement of a number of adjustments petitioner’s corrected federal_income_tax liabilities for each of the years in issue will be determined in a rule computation - opinion to establish fraud respondent has the burden of proving by clear_and_convincing evidence that the taxpayer made an underpayment of federal income taxes and that the taxpayer's underpayment was due to fraudulent intent sec_7454 rule 6b 899_f2d_164 2d cir affg in part revg in part and remanding an order of this court 779_f2d_849 2d cir affg in part and remanding mandina v commissioner tcmemo_1982_34 102_tc_632 91_tc_874 because there is rarely direct proof of fraudulent intent respondent may sustain his burden utilizing circumstantial evidence douge v commissioner supra schaffer v commissioner supra clayton v commissioner supra pincite 80_tc_1111 courts have developed certain indicia of fraud including the following understatements of income inadequate books_and_records failure_to_file income_tax returns implausible or inconsistent explanations of behavior concealed assets failure to cooperate with tax authorities dealing in cash filing false documents and false statements 80_f3d_55 2d cir douge v commissioner supra citing 796_f2d_303 - - 9th cir affg t c memo o’connor v commissi412_f2d_304 2d cir affg in part and revg in part tcmemo_1967_174 a taxpayer’s experience knowledge and ability as a bookkeeper and tax_return_preparer are also factors to be considered with respect to fraudulent intent o’connor v commissioner supra petitioner admits that on petitioners’ joint federal_income_tax return he fraudulently failed to report a substantial amount of income he earned in and in related criminal proceedings petitioner pled guilty to tax_evasion with regard thereto with regard to and petitioner acknowledges that he carried on a separate business out of his home performing bookkeeping and tax_return preparation services for his own clients and that on his late-filed joint federal_income_tax returns for those years he did not report such income petitioner contends generally however that the forms that he received in and from insurance_companies overstated the actual amounts that petitioner received from the companies and therefore that the amounts of income relating thereto were overstated on petitioners’ and joint federal_income_tax returns petitioner claims that such form_1099 overstatements of income might more than offset the omitted income --- - relating to his bookkeeping and tax_return services petitioner’s vague allegations regarding overreported form_1099 income are not credible among other things petitioner did not identify specifically which forms reflected overstatements of income and petitioner did not indicate any specific amounts of alleged overstatements petitioner’s training and work as a bookkeeper and tax_return_preparer his failure to keep records of his bookkeeping and personal tax_return preparation activities his misstatements to respondent’s representatives his pattern of filing petitioners’ income_tax returns late only after contact by respondent and of reporting thereon only form_1099 income not income from his personal bookkeeping and tax preparation activities taken together indicate strongly and establish that petitioner fraudulently filed the and joint federal_income_tax returns petitioner argues that respondent has not satisfied his burden of proving fraud by clear_and_convincing evidence rule b certainly some questions remain better documentation and more effort could have been expended by respondent’s representatives to rebut petitioner’s contention that the form_1099 income was overstated we believe however and conclude that petitioner’s fraud has been proven in a clear_and_convincing manner -- - due to the remaining issue to be resolved regarding mrs levine an appropriate order will be issued
